***********
Upon review of the competent evidence of record with reference to the errors assigned, and finding no good grounds to receive further evidence or to rehear the parties or their representatives, the Full Commission dismisses plaintiff's appeal to the Full Commission.
Plaintiff, appearing pro se, brought this appeal believing that there were other issues that needed to be resolved concerning the present case. However, at the 3 February 2004 hearing, plaintiff conceded that there were no additional issues to be resolved at this time.
IT IS HEREBY ORDERED THAT:
1. Defendants' Motion for Attorney fees is DENIED.
2. Plaintiff's appeal is hereby DISMISSED.
This the ___ day of February 2004.
                                  S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/_______________ LAURA K. MAVRETIC COMMISSIONER
  S/____________ BUCK LATTIMORE CHAIRMAN